Citation Nr: 1526599	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2013, the Board remanded the issue of entitlement to service connection for PTSD, in order to obtain additional VA treatment records.  The actions requested by that remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in an April 2013 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The February 2008 Rating Decision also denied the Veteran's claims for service connection for eye, back, bilateral knee, and leg conditions.  During his December 2012 Board videoconference hearing, the Veteran (through his accredited representative) indicated that he was withdrawing the aforementioned issues.  (Hearing Transcript, Pages 2-3).  Subsequently, the Board dismissed those issues in its March 2013 decision.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disorders affecting a veteran, based upon a review of the medical evidence.  Review of the evidence of record reveals that, in addition to being diagnosed with PTSD, the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS).  See July 2012 VA PTSD examination.  However, during his December 2012 Board videoconference hearing, the Veteran and his representative clarified that he was seeking service connection for PTSD, and no other psychiatric condition.  (Hearing Transcript, Page 2).  Hence, the Board has characterized the issue on appeal as indicated.  

The Board has reviewed both the physical claims files as well as the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) files in order to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.  

2.  The weight of the evidence does not demonstrate that the Veteran has a diagnosis of PTSD 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letter issued in July 2007 (prior to the initial denial of the Veteran's claim in February 2008)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

In this case, VA  provided the Veteran with VA a VA examination in July 2012.  The Veteran has not contended that the examination was inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination report and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims of PTSD, service connection requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, (4th ed.), of the American Psychiatric Association (DSM-IV).  The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  Id.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently-updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Pursuant to information retrieved from VACOLS (Veterans Appeals Control and Locator System), the present appeal was certified to the Board in September 2012.  Hence, the claim is governed by DSM-IV.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (correcting the effective date of the change to July 13, 2010).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.   3.102.



Analysis

Review of the Veteran's service personnel records shows that his military occupational specialty (MOS) was as a firefighter, and that he was not awarded any citations indicating that he engaged in combat.  Said records also show that the Veteran served in the 336th AVN Company (Assault Helicopter Squadron) in the Republic of Vietnam.  In January 2010, the Joint Services Records Research Center (JSRRC) determined that the Veteran engaged in combat while assigned to the aforementioned squadron.  Hence, the Board finds that the Veteran engaged in combat with the enemy, and the relaxed standard of proof of service incurrence for combat-related claims applies.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, this reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Examining the evidence of record shows that the Veteran's STRs indicate a history of nervous trouble upon his August 1967 entrance examination.  However, psychiatric clinical evaluation at that time was normal.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012).  However, a history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Because the entrance examination reflected only a history of nervous trouble, and the Veteran's psychiatric system was clinically evaluated as normal, the Board finds that a psychiatric disorder was not noted at entry into service.  

The remaining question with regard to whether the presumption of soundness applies in this case is whether a psychiatric disorder manifested or was incurred in service.  Gilbert, 26 Vet. App. at 53 (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet.App. 231, 236 (2010) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."); see also Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (presumption of soundness involves question of preexistence of "medical problems that arose during service"); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) (disability compensation requires "'personal injury suffered or disease contracted in line of duty'" (quoting 38 U.S.C. § 1110 )).

The evidence does not show that PTSD or any other psychiatric disorder as treated or diagnosed during service.  Although the Veteran indicated a history of nervous trouble upon his December 1969 discharge examination, the accompanying examination report shows a normal psychiatric evaluation.  

The Veteran has not alleged that his PTSD pre-existed service.  Indeed, on his application for VA compensation received in June 2007, the Veteran indicated that his PTSD began on December 17, 1969 (the day of his discharge from service).  Additionally, the remaining STRs are silent as to complaints or diagnosis of, or treatment for, a psychiatric disorder.  

The post-service medical evidence is includes VA outpatient treatment records which note diagnoses of PTSD, the initial diagnosis indicated in a March 2006 VA psychiatry nurse practitioner note.  Included are records of group therapy which note PTSD diagnoses by various chaplains.  PTSD was diagnosed following evaluations by VA staff psychologists in April 2006 and March 2008 and by VA nurse practitioners in July 2012, August 2012, and November 2012.  However, among these, only the April 2006 psychiatrist's evaluation and the July 2012 nurse practitioner's evaluation were given following consideration of claimed stressors.  During his April 2006 evaluation, the Veteran reported:  (1) he was responsible for firing a weapon and was fired upon; (2) he witnessed American soldiers who were killed; and (3) he was responsible for killing enemy soldiers, but not civilians.  During July 2012 evaluation, the Veteran reported;  (1) receiving fire and firing his weapon; (2) being shot down and trapped in a rice paddy with dead soldiers while under artillery fire; and (3) being shot down and trapped in a village while being separated from his unit.  

While the JSRRC found in January 2010 that the Veteran engaged in combat and experienced stressors while assigned to the 336th Assault Helicopter Squadron, in a subsequent May 2010 memorandum, the JSRRC determined that while the following claimed stressors occurred, there was no evidence that the Veteran witnessed them:  (1) the Veteran's friend, D.P., sustaining a compound fracture of the back after being shot down on a mission; (2) L.M.S. being killed after being accidentally shot through the chest after disarming a mini gun; (3) G.L. being killed while at a re-fueling point, when he was struck in the head by a rotor; (4) shortly after returning home, learning of O.B. dying after receiving a head shot during a gun run; (5) J.W. being killed in a crash due to maintenance problems; (6) the Veteran's fire truck being separated from a convoy after they had traveled to a village outside of the compound to help put fires out; and (7) while on a convoy and driving through the village outside the Veteran's compound, the Vietnamese directing traffic got too close to the Veteran's truck and was run over by accident, and Viet Cong chopping off the heads of South Vietnamese soldiers they had killed.  

The Veteran attended a VA PTSD examination in July 2012.  The examiner determined that the Veteran did not have a diagnosis of PTSD which conformed to DSM-IV criteria.  The Veteran was also diagnosed with depressive disorder, NOS.  The VA clinical psychologist stated that:  the Veteran had completed a Trauma Symptoms Inventory as part of the evaluation, and that his "test results are invalid as a result of over-endorsing symptoms and endorsement of symptoms that are not typical of PTSD"; testing was "suggestive of exaggeration or feigning of symptoms"; there was no objective evidence to support the symptoms of or diagnosis for PTSD; and extensive review of the Veteran's VA records "reveals that all previous diagnosis and treatment for his symptoms of PTSD" were based upon the Veteran's "subjective report of symptoms with no use of objective measures to validate this as the appropriate medical diagnosis."  The examiner concluded that the Veteran "does not meet the DSM-IV-TR diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview from this examination.  There is no objective evidence or data to support the diagnosis of PTSD at this time.  Previous diagnosis of PTSD through the Biloxi VA outpatient mental health clinic was based on the Veteran's subjective report of symptoms with no objective date to support the clinical diagnosis."  To the extent that additional VA outpatient treatment records dated in July 2012, August 2012 and November 2012, after the July 2012 VA opinion,  are of record, those records are essentially cumulative of the VA records reviewed by the VA examiner as they are records of group counseling or show mental status evaluation by a PTSD nurse practitioner and do not include the use of objective measures regarding the diagnosis of PTSD.

During his December 2012 videoconference hearing, the Veteran testified that he experienced the stressors of:  (1) while serving as a door gunner for the very first time, his gun jammed, and he had to switch and allow the other gunner to fire; (2) also while serving as a door gunner, the Veteran witnessed a helicopter pilot get killed while teaching the "RNs" how to fly, said pilot crashing into a building; and (3) the Veteran and another boy were separated from the patrol while in a tanker when they had to go to a village and help put out fires.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the Veteran has a diagnosis of PTSD.  Viewing the evidence in its entirety, the Board finds that the July 2012 opinion has great evidentiary weight, because the rendered opinion reflects a review of the entire evidentiary record.  The VA clinical psychologist reviewed the claims folder and the Veteran's history, and provided a psychiatric diagnosis of depressive disorder, NOS.  The VA examiner concluded that the Veteran does not have a diagnosis of PTSD.  The VA examiner, as a psychologist, has the skill and expertise to render a diagnosis.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  As noted above, the Veteran has limited his claim to PTSD and is not seeking service connection for depressive disorder.

The Board finds that the July 2012 VA examination report and opinion outweighs the diagnoses of PTSD following evaluations by VA staff psychologists in April 2006 and March 2008, as well as by VA nurse practitioners in July 2012, August 2012, and November 2012.  Specifically, the July 2012 examiner conducted a comprehensive review of the Veteran's psychiatric history as well as treatment records and evaluations, addressing evidence dated from 2000 to 2012, to include past diagnoses of PTSD.  As noted by the examiner, a Trauma Symptoms Inventory was completed as part of the evaluation.  The examiner also considered the evidence of record, including VA treatment records, in determining whether the Veteran had a current diagnosis of PTSD.  The examiner provided a detailed rationale for the conclusion that the Veteran did not have a diagnosis of PTSD with reference to the evidence of record, including both the lay and medical evidence.  

Additionally, the Veteran is not competent to render a psychiatric diagnosis.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See DSM-IV, pages 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise, and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

Therefore, the Board finds that the weight of the evidence does not show a diagnosis of PTSD.  The Board finds that a preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for PTSD is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


